Stallcup, C.
Under the facts of this case the provision of the contract requiring any claim for damages to be presented in writing within thirty days was a reasonable provision, and a failure to comply therewith constituted a waiver of such claim and thereby an extinguishment of the right of recovery thereon. Heimann v. Telegraph Co. 57 Wis. 562; Telegraph Co. v. Jones, 95 Ind. 228; Cole v. Telegraph Co. 33 Minn. 227; Telegraph Co. v. Rains, 63 Tex. 27. The judgment should be reversed.
Rising and De France, CC., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment is reversed and the cause remanded.

Beversed.